Case 20-10520-amc        Doc 57    Filed 11/20/20 Entered 11/20/20 12:26:24           Desc Main
                                  Document      Page 1 of 14



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              :       Chapter 13
                                                    :
         Robin Lynn Busby,                          :
                                                    :       NO. 20-10520-amc



                                            ORDER

         AND NOW, this        day of ________ 202__, upon consideration of the Debtor(s)

Objection to the Proof of Claim of Ally Financial, any response thereto, and a hearing on the

matter, it is hereby ORDERED AND DECREED that the Debtor’s Objection to the Proof of

Claim of Ally Financial, is SUSTAINED.



                                                    ________________________

                                                            J
Case 20-10520-amc         Doc 57    Filed 11/20/20 Entered 11/20/20 12:26:24             Desc Main
                                   Document      Page 2 of 14



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                 :      Chapter 13
                                                       :
         Robin Lynn Busby,                             :
                                                       :      NO. 20-10520-amc


                             OBJECTION TO PROOF OF CLAIM

AND NOW, this 20th day of November, 2020, Debtor hereby objects to the Proof of Claim filed
on behalf of Ally Financial at Claim #2.
1.       The Debtor objects to the ENTIRE PROOF OF CLAIM, as it is untimely when filed on
2/21/20. See 42 Pa CSA 5525(a) 4 year limitation
2.       The Debtor objects to the Proof of Claim as it indicates the debt was in default as of
1/15/2016.
3.       The Debtor objects to the Proof of Claim to the extent that debtor has no
obligation on this debt. Supporting Documents do not indicate Debtors name or
signature.
4.       To the extent the claim seeks a deficiency – the Creditor failed to comply with state law
to seek a deficiency. See 12 PA CSA 6261.


         WHEREFORE, Debtor(s) ask(s) this Honorable Court to deny the claims of
Ally Financial.



                                                       /S/ Paul A.R. Stewart, Esquire
                                                       Legal Helm, LLC
                                                       Paul A.R. Stewart, Esquire
                                                       Attorney for Debtor
                                                       333 East Lancaster Avenue
                                                       Suite 140
                                                       Wynnewood, Pennsylvania
                                                       19096
                                                       (610) 864-5600
                                                       pstewart@helmlegalservices.com
Case 20-10520-amc         Doc 57     Filed 11/20/20 Entered 11/20/20 12:26:24        Desc Main
                                    Document      Page 3 of 14




                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                 :       Chapter 13
                                                       :
         Robin Lynn Busby,                             :
                                                       :       NO. 20-10520-amc


              DEBTOR'S REQUEST FOR PRODUCTIONS OF DOCUMENTS

Debtor through counsel request production of the following documents:
1.       Copy of all relevant lease documents
2        A complete itemized accounting of all fees assessed on account.
3.       A complete payment history, repossession history and post sale documentation.
4.       All written notices to debtor indicating repossession or sale of asset.

                                                       /S/ Paul A.R. Stewart, Esquire
                                                       Legal Helm, LLC
                                                       Paul A.R. Stewart, Esquire
                                                       Attorney for Debtor
                                                       333 East Lancaster Avenue
                                                       Suite 140
                                                       Wynnewood, Pennsylvania
                                                       19096
                                                       (610) 864-5600
                                                       pstewart@helmlegalservices.com
Case 20-10520-amc         Doc 57    Filed 11/20/20 Entered 11/20/20 12:26:24           Desc Main
                                   Document      Page 4 of 14




                          UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :         Chapter 13
                                                      :
         Robin Lynn Busby,                            :
                                                      :         NO. 20-10520-amc


                                 CERTIFICATE OF SERVICE
         The undersigned hereby certifies that a true and accurate copy of the foregoing Objection
to Proof of Claim was served on November 20, 2020 by means of the Court’s CM/ECF system
or via first class mail, postage prepaid, upon the following:


Heather Lockman, Bankruptcy Coordinator
Ally Servicing, LLC
4000 Lexington Avenue, N.
Suite 100
Shoreview, MN 55126

United States Trustee
833 Chestnut Street, Suite 500
Philadelphia, PA 19107

William C. Miller, Esquire (Trustee)
Chapter 13 Trustee
111 S. Independence Mall, Suite 583
Philadelphia, PA 19106
and
1234 MARKET STREET, SUITE 1813
PHILADELPHIA, PA 19107

                                                      /S/ Paul A.R. Stewart, Esquire
                                                      Legal Helm, LLC
                                                      Paul A.R. Stewart, Esquire
                                                      Attorney for Debtor
          Case 20-10520-amc
          Case 20-10520-amc Doc
                            Claim
                                572 Filed
                                     Filed11/20/20
                                           02/21/20 Entered
                                                     Desc Main  Document
                                                             11/20/20        PageDesc
                                                                      12:26:24    1 of Main
                                                                                       3
                                   Document      Page 5 of 14
 Fill in this information to identify the case:
                                                                                                                                  FILED
 Debtor 1 Robin Busby                                                                                                    U.S. Bankruptcy Court
                                                                                                                     Eastern District of Pennsylvania
 Debtor 2
 (Spouse, if filing)                                                                                                              2/21/2020
 United States Bankruptcy Court           Eastern District of Pennsylvania                                             Timothy B. McGrath, Clerk
 Case number: 20−10520


Official Form 410
Proof of Claim                                                                                                                                          04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Ally Financial
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Ally Financial                                                 PAYMENT PROCESSING CENTER

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  PO Box 130424                                                  P.O. Box 78369
                                  Roseville, MN 55113−0004

                                                                                                 Phoenix, AZ 85062−8369

                                  Contact phone              800−495−1578                        Contact phone           800−495−1578

                                  Contact email                 n/a                              Contact email              n/a

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                  MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                   page 1
        Case 20-10520-amc
       Case    20-10520-amc Doc   Claim 572 Filed
                                               Filed11/20/20
                                                      02/21/20 Entered
                                                                  Desc Main   Document
                                                                           11/20/20        PageDesc
                                                                                    12:26:24    2 of Main
                                                                                                     3
                                            Document         Page  6  of 14
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                    No
  number you use to                  Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:         2072
  identify the debtor?


7.How much is the             $         6848.60                       Does this amount include interest or other charges?
  claim?                                                                No
                                                                        Yes. Attach statement itemizing interest, fees, expenses, or
                                                                        other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                  Lease − End Balance (See Attached)


9. Is all or part of the            No
   claim secured?                   Yes. The claim is secured by a lien on property.
                                     Nature of property:
                                         Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                        Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                         Motor vehicle
                                         Other. Describe:


                                      Basis for perfection:

                                      Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                      interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                      document that shows the lien has been filed or recorded.)

                                      Value of property:                        $

                                      Amount of the claim that is               $
                                      secured:
                                      Amount of the claim that is               $                                    (The sum of the secured and
                                      unsecured:                                                                     unsecured amounts should
                                                                                                                     match the amount in line 7.)


                                      Amount necessary to cure any default as of the                     $
                                      date of the petition:

                                      Annual Interest Rate (when case was filed)                                     %
                                            Fixed
                                            Variable
10.Is this claim based on             No
   a lease?                           Yes. Amount necessary to cure any default as of the date of the                           $
                                      petition.                                                                                      6848.60

11.Is this claim subject to           No
   a right of setoff?                 Yes. Identify the property:




Official Form 410                                                  Proof of Claim                                                   page 2
         Case 20-10520-amc
         Case 20-10520-amc Doc
                           Claim
                               572 Filed
                                    Filed11/20/20
                                          02/21/20 Entered
                                                    Desc Main  Document
                                                            11/20/20        PageDesc
                                                                     12:26:24    3 of Main
                                                                                      3
                                  Document      Page 7 of 14
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of                     $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/1/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                2/21/2020

                                                                 MM / DD / YYYY


                                 /s/ /s/ Heather Lockman

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                    /s/ Heather Lockman

                                                                        First name       Middle name          Last name
                                 Title                                   Bankruptcy Coordinator

                                 Company                                 Ally Servicing LLC

                                                                        Identify the corporate servicer as the company if the authorized agent is a servicer
                                 Address                                 4000 Lexington Ave. N. Suite 100

                                                                        Number Street
                                                                         Shoreview, MN 55126

                                                                        City State ZIP Code
                                 Contact phone             800−495−1578                         Email         n/a


Official Form 410                                                      Proof of Claim                                                   page 3
           Case 20-10520-amc                         Claim
                                                     Doc 572 Part
                                                              Filed
                                                                  2 11/20/20
                                                                     Filed 02/21/20
                                                                               EnteredDesc
                                                                                       11/20/20
                                                                                           Attachment
                                                                                                12:26:24
                                                                                                      1 Page
                                                                                                         Desc1Main
                                                                                                               of 5
                                                             Document      Page 8 of 14
Fill in this information to identify the case:
Debtor 1              Robin Lynn Busby

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the: Eastern District of Pennsylvania (State)

Case number 20-10520



Official Form 410
Proof of Claim                                                                                                                                                                            04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled on privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Part 1:               Identify the Claim

1. Who is the current                  Ally Financial
   creditor?
                                       Name of the creditor (the person or entity to be paid for this claim)

                                       Other names the creditor used with the debtor _______________________________________________________________________

2. Has this claim been                     ✔    No
   acquired from
   someone else?                                Yes. From whom? _________________________________________________________________________

3. Where should notices                Where should notices to the creditor be sent?                                    Where should payments to the creditor be sent? (if
   and payments to the                                                                                                  different)
   creditor be sent?
                                       Ally Financial                                                                   Payment Processing Center
    Federal Rule of
                                       Name                                                                             Name
    Bankruptcy Procedure
    (FRBP) 2002(g)                     PO Box 130424                                                                    P.O. Box 78369
                                       Number           Street                                                          Number           Street

                                       Roseville                                       MN       55113-0004              Phoenix                                         AZ     85062-8369
                                       City                                           State     Zip Code                City                                           State   Zip Code

                                       Contact phone 800-495-1578                                                       Contact phone 800-495-1578
                                       Contact email        N/A                                                         Contact email         N/A

                                       Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                       -----------------------------------------------------------------------------------------------------------------------------

4. Does this claim amend                   ✔    No
   one already filed?
                                                Yes. Claim number on court claims registry (if known)                                                        Filed on
                                                                                                                                                                         MM / DD / YYYY


5. Do you know if anyone                   ✔    No
   else has filed a proof
   of claim for this claim?                     Yes. Who made the earlier filing? ___________________________




Official Form 410                                                                         Proof of Claim                                                                             Page 1
          Case 20-10520-amc                                   Claim
                                                              Doc 572 Part
                                                                       Filed
                                                                           2 11/20/20
                                                                              Filed 02/21/20
                                                                                        EnteredDesc
                                                                                                11/20/20
                                                                                                    Attachment
                                                                                                         12:26:24
                                                                                                               1 Page
                                                                                                                  Desc2Main
                                                                                                                        of 5
                                                                      Document      Page 9 of 14

Part 2:             Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number                                      No
   you use to identify the
                                                       ✔       Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: 2072
   debtor?


7. How much is the claim?                           $6,848.60 *                                         Does this amount include interest or other charges?
   * Claimant reserves right to amend its claim, including but not limited to, the right to amend for
   an unsecured deficiency.
                                                                                                              No
                                                                                                         ✔    Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                                                   charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                            Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?                                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                                       Limit disclosing information that is entitled to privacy, such as health care information.

                                                       Lease - End Balance (See Attached)



9. Is all or part of the claim                         ✔       No
   secured?
                                                               Yes. The claim is secured by a lien on property.
                                                                        Nature of property:
                                                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                                                  Attachment (Official Form 410-A) with this Proof of Claim.
                                                                                Motor Vehicle
                                                                                Other. Describe:             _____________________________________________________________

                                                                          Basis for perfection:              _________________________________________________________
                                                                          Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                                                          example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                                                          been filed or recorded.)


                                                                          Value of the property:                                 $__________

                                                                          Amount of the claim that is secured:                   $__________

                                                                          Amount of the claim that is unsecured: $__________ (The sum of the secured and unsecured
                                                                                                                                                  amounts should match the amount in line 7.)

                                                                          Amount necessary to cure any default as of the date of the petition: $__________

                                                                          Annual Interest Rate (when case was filed) _____%

                                                                                 Fixed
                                                                                 Variable


10. Is the claim based on a                                    No
    lease?
                                                       ✔       Yes. Amount necessary to cure any default as of the date of the petition. $6,848.60

11. Is the claim subject to a                          ✔       No
    right of setoff?
                                                               Yes. Identify the property:              ______________________________________________




Official Form 410                                                                                       Proof of Claim                                                                Page 2
          Case 20-10520-amc                        Claim
                                                   Doc 572 Part
                                                            Filed
                                                                2 11/20/20
                                                                   Filed 02/21/20
                                                                             EnteredDesc
                                                                                     11/20/20
                                                                                         Attachment
                                                                                              12:26:24
                                                                                                    1 Page
                                                                                                       Desc3Main
                                                                                                             of 5
                                                          Document      Page 10 of 14
12. Is all or part of the claim             ✔      No
    entitled to priority under
                                                   Yes. Check one:                                                                                        Amount entitled to priority
    11 U.S.C § 507(a)?

    A claim may be partly                            Domestic support obligations (including alimony and child support) under
    priority and partly                              11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $__________________
    nonpriority. For example,
    in some categories, the                          Up to $3,025.00* of deposits toward purchase, lease, or rental of property or
    law limits the amount                            services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                              $__________________
    entitled to priority.
                                                     Wages, salaries, or commissions (up to $13,650.00*) earned within 180 days
                                                     before the bankruptcy petition is filed or the debtor's business ends, whichever is $__________________
                                                     earlier. 11 U.S.C. § 507(a)(4).

                                                     Taxes or penalities owed to governmental units. 11 U.S.C. § 507(a)(8).                               $__________________

                                                     Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                    $__________________

                                                     Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                    $__________________


                                                * Amounts are subject to adjustment on 4/01/2022 and every 3 years after that for cases begun on or after the date of adjustment.



Part 3:       Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                          I am the creditor.
FRBP 9011(b).                      ✔       I am the creditor's attorney or authorized agent.
                                           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                       I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes courts
to establish local rules          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
specifying what a signature       amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500.000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for up to 5
                                  Executed on date              02/21/2020
years or both.                                                  MM / DD / YYYY
18 U.S.C. §§ 152, 157, and
3571.
                                          /s/ Heather Lockman
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name             Heather Lockman
                                                   First name                          Middle name                                       Last name

                                  Title            Bankruptcy Coordinator

                                  Company Ally Servicing LLC
                                                   Identify the corporate servicer as the company if the authorized agent is a servicer.

                                  Address          4000 Lexington Ave. N. Suite 100
                                                   Number                  Street

                                                   Shoreview                                                                 MN                       55126
                                                   City                                                                      State                    Zip Code

                                  Contact phone            800-495-1578                                                                  Email        N/A




Official Form 410                                                                    Proof of Claim                                                                          Page 3
          Case 20-10520-amc                     Claim
                                                Doc 572 Part
                                                         Filed
                                                             2 11/20/20
                                                                Filed 02/21/20
                                                                          EnteredDesc
                                                                                  11/20/20
                                                                                      Attachment
                                                                                           12:26:24
                                                                                                 1 Page
                                                                                                    Desc4Main
                                                                                                          of 5
                                                       Document      Page 11 of 14
                                                                    CERTIFICATE OF SERVICE

I, the undersigned, declare as follows:

I am over the age of 18 years and not party to this action. My business address is PO Box 130424, Roseville, MN 55113.

I am readily familiar with the business practices of my employer for the collection and processing of documents and correspondence for mailing with the United States
Postal Service and those correspondence and documents are deposited with the United States Postal Service that same day, or within one business day, in the ordinary
course of business.

On February 21, 2020, I served the following document:

           • Proof of Claim with all Exhibits and Attachments

in the method or methods described below and if served via U.S. Mail, by placing copies of said documents in sealed envelopes and addressed as follows:

        Non-Filing Co-Debtor                                    Debtor                                                  Attorney
        ROBERT BUSBY                                            Robin Lynn Busby                                        PAUL A.R. STEWART
        1100 HILLCREST RD                                       1100 HILLCREST RD                                       Served Electronically
        PENN VALLEY, PA 19072-1224                              PENN VALLEY, PA 19072

        Trustee
        WILLIAM C MILLER
        Served Electronically

I then placed said envelopes for collection and mailing at my employer’s office following ordinary business practices, addressed to the parties so designated above.

I declare under penalty of perjury that the foregoing is true and correct. Executed on February 21, 2020, at Shoreview, Minnesota.

                Signed:       /s/ Heather Lockman
                             Bankruptcy Coordinator
                             Ally Servicing LLC
                             PO Box 130424
                             Roseville, MN 55113
                             800-495-1578
                             Fax: 651-367-2005




Official Form 410                                                              Proof of Claim                                                                 Page 4
          Case 20-10520-amc                      Claim
                                                 Doc 572 Part
                                                          Filed
                                                              2 11/20/20
                                                                    Filed 02/21/20EnteredDesc
                                                                                            11/20/20
                                                                                                Attachment
                                                                                                     12:26:24
                                                                                                           1 Page
                                                                                                              Desc5Main
                                                                                                                    of 5
                                                        Document            Page 12
                                                            United States Bankruptcy    of 14
                                                                                     Court
                                                                for the Eastern District of Pennsylvania


In Re: Robin Lynn Busby
Case No.: 20-10520 – Chapter: 13

                                                                Statement of Account regarding Vehicle

Creditor acct. no.:                XXXXXXXX2072
Disposal date:                     02/15/2017
Charge off date:                   03/07/2017
Date opened:                       12/17/2013
Past due payments:                                                                                 =                         $5,653.03
Unpaid charges and fees (taxes, parking tickets, insurance, repossession, storage, etc.)           +                         $1,195.57
Balance due:                                                                                       =                         $6,848.60

* Other Funds Received can include additional security deposit paid during the lease, payments already made for excess mileage or wear, or refunds received from
cancelled optional insurance or maintenance agreements.
Case 20-10520-amc   Doc 57    Filed 11/20/20 Entered 11/20/20 12:26:24   Desc Main
                             Document     Page 13 of 14
Case 20-10520-amc   Doc 57    Filed 11/20/20 Entered 11/20/20 12:26:24   Desc Main
                             Document     Page 14 of 14
